Exhibit 10.1

Cocrystal Pharma, Inc.


CONFIDENTIAL
 
July 9, 2015


Walt A. Linscott
585 Glen National
Drive                                                                                     
Alpharetta, GA  30004


Re: Employment Offer and Terms


Dear Walt:


This letter is to confirm the offer of employment from Cocrystal Pharma, Inc.
(“COCP” or the “Company”).  This letter sets forth the terms of your employment
with the Company.  You may indicate your agreement with these terms by signing
and dating this letter and returning the same to me.


 
1.
Position.  Commencing on July 15, 2015, (“Commencement Date”), you will serve
the Company as General Counsel and Corporate Secretary (hereinafter referred to
as “Employee,” “you” or “your”).  You will report directly to the Chief
Executive Officer of COCP and shall perform all duties incident to the position
of General Counsel and Corporate Secretary of Company as well as any other
duties as may from time to time be assigned by the Board of Directors of Company
or such other person as the Company may designate, which duties and authority
shall be consistent, and those normally associated, with Employee’s position.
Employee agrees to abide by all Company by-laws, policies, practices,
procedures, or rules, including the Company’s standards of business conduct
(“SBC”). Employee agrees to devote his best efforts, energies, and skill to the
discharge of the duties and responsibilities attributable to his position, and
to this end, he will devote his full time and attention exclusively to the
business and affairs of Company. Employee is not precluded from performing any
charitable or civic duties, provided that such duties do not interfere with the
performance of his duties as an employee of the Company, do not violate the SBC
or cause a conflict of interest. Employee may sit on the boards of non-Company
entities during employment only if first approved in writing by the Company’s
Chief Executive Officer.

 
 
2.
Base Salary. Your annualized base salary will be Two Hundred Twenty-Five
Thousand Dollars (US$225,000.00) payable in accordance with the Company’s
prevailing payroll practices for employees.  Employee’s Base Salary will be
reviewed periodically and at least at the conclusion of each Calendar year and
may be increased based on Employee’s individual performance or increases in
competitive market conditions pursuant to Company’s executive compensation
policies. All forms of compensation from the Company will be subject to
applicable withholding and payroll taxes.



 
3.
Stock Options Inducement Grant. As an inducement to you to accept employment,
subject to the approval of the Compensation Committee of the COCP Board of
Directors you shall be granted options to purchase One Million Two Hundred
Thousand (1,200,000) shares of COCP’s common stock on your Commencement Date
with an exercise price equal to the closing price of the common shares on the
date of the grant on any exchange on which COCP’s shares are then traded (the
“Inducement Grant” ). The Inducement Grant will vest in four annual installments
of one quarter of the shares granted, with the first such installment to vest on
the first anniversary of your Commencement Date, and shall continue to vest on
that schedule unless there is a change of control in the Company or you are
terminated without cause by the Company. In the event of a change of control
this Inducement Grant shall accelerate and vest at 100% of the then unvested
shares.  In the event of a termination without cause 50% of any then unvested
shares shall accelerate and immediately vest upon such termination.  The
acceleration provisions stated herein shall control and take precedence over any
other provisions in any other document that may conflict or seek to alter these
acceleration provisions.


 
 

--------------------------------------------------------------------------------

 
 
 
4.
Bonus. You will be entitled to participate in Company’s executive bonus program
as administered by its Compensation Committee. Your targeted annual bonus shall
be computed using a target that at 100% attainment is equal to 35% of your base
salary.  The payment of any bonus is discretionary and the amount of the bonus,
if any, will depend on the attainment of individual and Company goals as
determined by the Compensation Committee or the Company. For 2015, your bonus
amount, if any, will be pro-rated for the percentage of weeks you are employed
in 2015.



 
5.
Benefits. You will be entitled to participate in such benefit programs as are
made available to other executive employees of the Company and subject to the
terms of such programs. If you are then an employee in good standing you will be
entitled to four (4) weeks paid vacation each year.  For 2015 you will receive
two (2) weeks of vacation.  You will also receive sick days and other holidays
in accordance with the Company’s then prevailing policies.



 
6.
Reimbursement for Expenses. The Company shall reimburse you for approved travel
and other work-related out-of-pocket, reasonable expenses incurred by you in the
course of your employment, subject to Company’s applicable procedures.



 
7.
Additional payments upon Severance and Change of Control. In the event of a
change of control or termination without cause, in addition to the accelerated
vesting of shares, you will be entitled to twelve (12) weeks of base salary plus
four (4) weeks of pay for every year of service; (collectively salary and pay
“Cash Payments”) provided, however, that in no event shall any Cash Payments
exceed twenty-six (26) weeks of base salary.  You will also receive unpaid and
accrued vacation, sick leave and any other statutory compensation earned but
unpaid.



 
8.
Place of Employment. The Company’s current principal place of business in
Georgia, and  where you will be based, is 1860 Montreal Road, Tucker, GA 30084.



 
9.
Relocation Expenses. No relocation expenses will be paid unless the Company
either relocates its principal place of business to or requires you to be based
at a location that is more than 50 miles from the Place of Employment specified
in paragraph 8 above (“Relocation”).  In the event of a Relocation Employee may
elect to accept any relocation reimbursement offered by Company or treat the
Relocation as a termination of employment without cause by delivering a written
notice of such election within 30 days of Company’s written notice of
Relocation.



 
10.
Term of employment. You are an employee-at-will. You may resign or the Company
may terminate your employment, at any time and for any or for no
reason.  Nothing in this letter shall be construed to alter the at-will nature
of your employment, nor shall anything in this letter be construed as providing
you with a definite term of employment.



 
11.
Confidentiality. Employee agrees to sign Company’s form of executive
confidentiality agreement before July 31, 2015.



 
12.
Non-Competition Provision. During the term of your employment with the Company
and for a period of one year after the termination of your employment, for any
reason (the “ Restricted Period”), you agree that you shall not engage, have an
interest in, or participate, directly or indirectly, in any business which is,
or as a result of your engagement or participation would become, competitive
with any aspect of the business of the Company and any of its affiliates (“COCP
Group”) in the United States or any other geographic area where the COCP Group
does business, or with any specific applications, products or technologies for
which  the COCP Group has initiated significant plans to develop (the “Competing
Business”). During the Restricted Period, you agree not to become a stockholder,
partner, owner, officer, director or employee or agent of, or a consultant to or
give financial or other assistance to, any person or entity engaged in any
Competing Business (other than ownership of 3% or less of the outstanding
securities of any publicity traded company). However, the foregoing restrictions
are not intended nor shall be construed to limit you from acting in any capacity
for which you are required to hold an active license to practice law in any
jurisdiction.

 
 
 

--------------------------------------------------------------------------------

 
 
 
13.
Non-Solicitation.  During the two year period following any termination of your
employment you shall not directly recruit or otherwise directly solicit or
directly induce any person who is an employee of, or otherwise engaged by, the
Company to terminate his or her employment or other relationship with the
Company.



 
14.
Governing Law and Jurisdiction. This letter may not be amended or modified
except by an express written agreement signed by you and a duly authorized
officer of the Company.  This letter and the resolution of any disputes between
you and any COCP Group member will be governed by the laws of Georgia and
resolved in the state and federal courts located in Fulton County, GA.



 
15.
Code of Conduct. You will be given copies of the Company’s employee handbook and
code of conduct when you commence employment or shortly thereafter.  These
contain the Company’s policies and procedures.  You are expected to abide by
each of these.



 
16.
Other terms. This letter contains all of the terms of your employment with the
Company.  It supersedes any prior understandings or agreements, whether oral or
written, regarding your employment.

 


Please indicate your agreement with these terms and accept this offer by signing
and dating this letter and returning it to me.  Our employment is subject to (i)
the Company satisfactorily completing background checks on you (which you
authorize the Company to conduct and review) and (ii) your providing legal proof
of identity and authorization to work in the United States.


 
 

--------------------------------------------------------------------------------

 

 
This offer, if not accepted, will expire at the close of business five days
after the date first set forth above.


Sincerely,


Cocrystal Pharma, Inc.




/s/ Jeffrey A. Meckler________
Jeffrey A. Meckler
Interim Chief Executive Officer
On behalf of Cocrystal Pharma, Inc.




ACCEPTED AND AGREED TO:






 /s/ Walt A. Linscott__________                 July 9, 2015_________
Walt A. Linscott                                               Date


